DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 10/27/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous claim objections and 112 rejections and the previous claim objections and 112 rejections have been withdrawn.
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 
Applicant has amended independent claims 1, 8, and 15 to include subject matter of claims 3, 5, 10, 12, 17, and 19, respectively, providing more specificity as to how the various elements of the suctioning and positioning devices were constructed and how the suctioning and positioning devices were connected to the vacuum hoses. Claims 3, 5, 10, 12, 17, and 19 have been withdrawn.
Applicant argues that the combination of the suction device disclosed Burney and the plurality of tubes taught by Roberson fails to teach the amended limitations of the claimed invention. However, as set forth below, the combination of Burney/Roberson utilizes the teachings of Roberson to modify the single suction tube of Burney to be a plurality of suction tubes, each suction tube having a suction device disposed thereon. All elements of construction of the suction devices and the connections to the plurality of tubes are still present, and the rejection below is proper. 
Applicant did not specifically argue the dependent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 8, 15-16 are rejected under 35 U.S.C 103 as being unpatentable over Burney (US 6,602,072 B2) in view of Roberson (US 6,254,591 B1).
Regarding Claim 1, Burney discloses a positionable, removable, suction system (disposable high volume aspirator 10, Fig 1; col 6 ln1-10) for use during a surgical procedure, wherein the system comprises: 
a vacuum source connector (a source of vacuum connected to a distal end is described, which requires a vacuum source connector [abstract] See Annotated Figure 1) operatively connected to the first end of the suction hose (see Annotated Figure 1. The first end of the suction hose is not shown, but must be present and attached to a vacuum source connector in order to function as disclosed.)
a suction head connector (vacuum connection member 46, Fig 3) operatively connected to the second end of the suction hose (Fig 1 shows the second end of the suction hose connected to the vacuum connection member 46. See Annotated Figure 1), and

    PNG
    media_image1.png
    437
    628
    media_image1.png
    Greyscale

a vacuum tube end (second end 26 is attached to vacuum connection member 46, Fig 2) operatively connected to the suction head connector (46, fig 2), 
an adjustable memory section (center of malleable wire member 18, Fig 3) operatively connected to the vacuum tube end, 
a first suction head end (first end 34, Fig 4) operatively connected to the adjustable memory section (center of malleable wire member 18, Fig 3), 
a suction head (suction head 28, Fig 4) operatively connected to the first suction head end (34, Fig 4), wherein the suction head includes an opening (central recess 45, Fig 4) located on a top of the suction head, 
a second suction head end (suction tip 44, Fig 4) operatively connected to the suction head, 
and a plurality of suction head ridges (plurality of furcations 38, Fig 3) located on the other second suction head end(furcations 38 are adjacent suction tip 44, Fig 4).
Burney is silent regarding a plurality of suction hoses, wherein each of the plurality of suction hoses has a first end and a second end; a vacuum source connector operatively connected to each of the first ends of the plurality of suction hoses; and a plurality of suctioning and positioning devices wherein each of the plurality of suctioning and positioning devices is operatively connected to each of the second ends of the plurality of suction hose, wherein each of the plurality of suctioning and positioning devices is capable of being located on each side of a surgical procedure.
Roberson teaches a plurality of suction hoses (tube extension members 24A-C, Fig 1 Col 3 ln 45-58), wherein each of the plurality of suction hoses has a first end and a second end (the first end of each tube extension member is operatively connected to suction hose coupling 62, Fig 4. The second end of each of the plurality of suction hoses is disposed on the opposite end from the first end. Tube extension members may also be separately formed and may be attached by a multi-port coupling, not shown, to the primary tube member. Col 3 ln 52-55) because the use of at least two extension or auxiliary tubes decreases the likelihood that any clogging or blockage may occur in the tubing assembly (col 3 ln 46-49).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single suction hose of Burney to be a plurality of suction hoses, wherein the plurality of suction hoses has a first end and second end, a vacuum source connector operatively connected to each of the first ends of the plurality of suction hoses, and a plurality of suctioning and positioning devices wherein each of the plurality of suctioning and positioning devices is operatively connected to each of the second ends of the plurality of suction hoses; wherein each of the plurality of suctioning and positioning devices is capable of being located on each side of a surgical procedure because the use of at least two extension or auxiliary tubes decreases the likelihood that any clogging or blockage may occur in the tubing assembly (as motivated by Roberson col 3 ln 46-49.) In the combination of Burney/Roberson, the suction hose of Burney would be modified to have a plurality of branching tubes as shown in Roberson. Therefore, the vacuum source connector of Burney would be connected to each of the first ends of the plurality of suction hoses through the unbranched portion of the suction hose, and each suction hose would have a suction head connector that is connected to the second end of each suction hose. This would create a device having a plurality of suctioning and positioning devices operatively connected to each of the second ends of the plurality of suction hoses that are capable of being located on each side of a surgical procedure.
Regarding Claim 8, Burney discloses a suction system (disposable high volume aspirator 10, Fig 1; col 6 ln1-10) for use during a surgical procedure, wherein the system comprises: 
a vacuum source connector (a source of vacuum connected to a distal end is described, which requires a vacuum source connector [abstract] See Annotated Figure 1) operatively connected to the first end of the suction hose (see Annotated Figure 1. The first end of the suction hose is not shown, but must be present and attached to a vacuum source connector in order to function as disclosed.)
a suction head connector (vacuum connection member 46, Fig 3) operatively connected to  the second end of the suction hose (Fig 1 shows the second end of the suction hose connected to the vacuum connection member 46. See Annotated Figure 1), and
a vacuum tube end (second end 26 is attached to vacuum connection member 46, Fig 2) operatively connected to the suction head connector (46, fig 2), 
an adjustable memory section (center of malleable wire member 18, Fig 3) operatively connected to the vacuum tube end, 
a first suction head end (first end 34, Fig 4) operatively connected to the adjustable memory section (center of malleable wire member 18, Fig 3), 
a suction head (suction head 28, Fig 4) operatively connected to the first suction head end (34, Fig 4), wherein the suction head includes an opening (central recess 45, Fig 4) located on a top of the suction head, 
a second suction head end (suction tip 44, Fig 4) operatively connected to the suction head, 
and a plurality of suction head ridges (plurality of furcations 38, Fig 3) located on the other second suction head end (furcations 38 are adjacent suction tip 44, Fig 4).
Burney is silent regarding a plurality of suction hoses, wherein each of the plurality of suction hoses has a first end and a second end; a vacuum source connector operatively connected to each of the first ends of the plurality of suction hoses; and a plurality of suctioninq and positioning devices wherein each of the plurality of suctioninq and positioning devices is operatively connected to each of the second ends of the plurality of suction hose, wherein each of the plurality of suctioning and positioning devices is capable of being located on each side of a surgical procedure.
Roberson teaches a plurality of suction hoses (tube extension members 24A-C, Fig 1 Col 3 ln 45-58), wherein each of the plurality of suction hoses has a first end and a second end (the first end of each tube extension member is operatively connected to suction hose coupling 62, fig 4. The second end of each of the plurality of suction hoses is disposed on the opposite end from the first end. tube extension members may also be separately formed and may be attached by a multi-port coupling, not shown, to the primary tube member. Col 3 ln 52-55) because the use of at least two extension or auxiliary tubes decreases the likelihood that any clogging or blockage may occur in the tubing assembly (col 3 ln 46-49).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single suction hose of Burney to be a plurality of suction hoses, wherein the plurality of suction hoses has a first end and second end, a vacuum source connector operatively connected to each of the first ends of the plurality of suction hoses, and a plurality of suctioning and positioning devices wherein each of the plurality of suctioning and positioning devices is operatively connected to each of the second ends of the plurality of suction hoses; wherein each of the plurality of suctioning and positioning devices is capable of being located on each side of a surgical procedure because the use of at least two extension or auxiliary tubes decreases the likelihood that any clogging or blockage may occur in the tubing assembly (as motivated by Roberson col 3 ln 46-49.) In the combination of Burney/Roberson, the suction hose of Burney would be modified to have a plurality of branching tubes as shown in Roberson. Therefore, the vacuum source connector of Burney would be connected to each of the first ends of the plurality of suction hoses through the unbranched portion of the suction hose, and each suction hose would have a suction head connector that is connected to the second end of each suction hose. This would create a device having a plurality of suctioning and positioning devices operatively connected to each of the second ends of the plurality of suction hoses that are capable of being located on each side of a surgical procedure.
Regarding Claim 15, Burney discloses a method of constructing a positionable, removable, suction system (disposable high volume aspirator 10, Fig 1; col 6 ln1-10) for use during a surgical procedure, wherein the system comprises: 
attaching a vacuum source connector (a source of vacuum connected to a distal end is described, which requires a vacuum source connector [abstract] See Annotated Figure 1) to the first end of the suction hose (see Annotated Figure 1. The first end of the suction hose is not shown, but must be present and attached to a vacuum source connector in order to function as disclosed.)
a suction head connector (vacuum connection member 46, Fig 3) operatively connected to the second end of the suction hose (Fig 1 shows the second end of the suction hose connected to the vacuum connection member 46. See Annotated Figure 1), and
a vacuum tube end (second end 26 is attached to vacuum connection member 46, Fig 2) operatively connected to the suction head connector (46, fig 2), 
an adjustable memory section (center of malleable wire member 18, Fig 3) operatively connected to the vacuum tube end, 
a first suction head end (first end 34, Fig 4) operatively connected to the adjustable memory section (center of malleable wire member 18, Fig 3), 
a suction head (suction head 28, Fig 4) operatively connected to the first suction head end (34, Fig 4), wherein the suction head includes an opening (central recess 45, Fig 4) located on a top of the suction head, 
a second suction head end (suction tip 44, Fig 4) operatively connected to the suction head, 
and a plurality of suction head ridges (plurality of furcations 38, Fig 3) located on the other second suction head end of the suction head (furcations 38 are adjacent suction tip 44, Fig 4).
Burney is silent regarding providing a plurality of suction hoses, wherein each of the plurality of suction hoses has a first end and a second end; attaching a vacuum source connector to each of the first ends of the plurality of suction hoses; attaching a plurality of suctioninq and positioning devices to each of the second ends of the plurality of suction hoses, wherein each of the plurality of suctioning and positioning devices is capable of being located on each side of a surgical procedure.
Roberson teaches providing a plurality of suction hoses (tube extension members 24A-C, Fig 1 Col 3 ln 45-58), wherein each of the plurality of suction hoses has a first end and a second end (the first end of each tube extension member is operatively connected to suction hose coupling 62, fig 4. The second end of each of the plurality of suction hoses is disposed on the opposite end from the first end. tube extension members may also be separately formed and may be attached by a multi-port coupling, not shown, to the primary tube member. Col 3 ln 52-55) because the use of at least two extension or auxiliary tubes decreases the likelihood that any clogging or blockage may occur in the tubing assembly (col 3 ln 46-49).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single suction hose of Burney to be a plurality of suction hoses, wherein the plurality of suction hoses has a first end and second end, a vacuum source connector operatively connected to each of the first ends of the plurality of suction hoses, and a plurality of suctioning and positioning devices wherein each of the plurality of suctioning and positioning devices is operatively connected to each of the second ends of the plurality of suction hoses; wherein each of the plurality of suctioning and positioning devices is capable of being located on each side of a surgical procedure because the use of at least two extension or auxiliary tubes decreases the likelihood that any clogging or blockage may occur in the tubing assembly (as motivated by Roberson col 3 ln 46-49.) In the combination of Burney/Roberson, the suction hose of Burney would be modified to have a plurality of branching tubes as shown in Roberson. Therefore, the vacuum source connector of Burney would be connected to each of the first ends of the plurality of suction hoses through the unbranched portion of the suction hose, and each suction hose would have a suction head connector that is connected to the second end of each suction hose. This would create a device having a plurality of suctioning and positioning devices operatively connected to each of the second ends of the plurality of suction hoses that are capable of being located on each side of a surgical procedure.
Regarding Claim 2, the combination of Burney/Roberson substantially discloses the claimed invention as shown above for Claim 1. 
Burney further discloses a vacuum source (source of vacuum [abstract]) operatively connected to the vacuum source connector (a source of vacuum connected to a distal end is described, which requires a vacuum source connector [abstract] See Annotated Figure 1)
Regarding Claim 9, the combination of Burney/Roberson substantially discloses the claimed invention as shown above for Claim 8. 
Burney further discloses a vacuum source (source of vacuum [abstract]) operatively connected to the vacuum source connector (a source of vacuum connected to a distal end is described, which requires a vacuum source connector [abstract] See Annotated Figure 1)
Regarding Claim 16, the combination of Burney/Roberson substantially discloses the claimed invention as shown above for Claim 15. 
Burney further discloses a vacuum source (source of vacuum [abstract]) operatively connected to the vacuum source connector (a source of vacuum connected to a distal end is described, which requires a vacuum source connector [abstract] See Annotated Figure 1)
Claims 4, 6, 7, 11, 13, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burney in view of Roberson, and further in view of Falahee (US 2005/0054993 A1).
Regarding Claims 4 and 11, the combination of Burney/Roberson substantially discloses the claimed invention as shown above for Claim 1 or 8. Burney/Roberson is silent whether the suction device further comprises: a suction head fastener located adjacent to the suction head connector.
Falahee teaches a suction head fastener (hook and loop backing 806, Fig 8 ¶[0022]) located adjacent to the suction head connector so that the evacuator may be attached to any type of handheld or stationary retractors, and does not hamper the operative tools (as motivated by Falahee,  ¶[0023)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the suction device of Burney/Roberson to include a suction head fastener located adjacent to the suction head connector as taught by Falahee so that the evacuator may be attached to any type of handheld or stationary retractors, and does not hamper the operative tools (as motivated by Falahee, ¶[0023)).
	Regarding Claims 6 and 13, the combination of Burney/Roberson substantially discloses the claimed invention as shown above for Claim 1 or 8. Burney/Roberson is silent whether the suction head fastener further comprises: a hook and loop fastener.
Falahee teaches wherein the suction head fastener (806, Fig. 8) further comprises: a hook and loop fastener (806, Fig 8 ¶[0022], so that the pads may be slid or snapped to different points along the length of the tube, enabling the system to accommodate different types of retractors or other surgical instruments, as necessary, for smoke evacuation. (as motivated by Falahee, ¶[0022]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the suction system of Burney/Roberson to include a suction head fastener comprising a hook and loop fastener as taught by Falahee so that the pads may be slid or snapped to different points along the length of the tube, enabling the system to accommodate different types of retractors or other surgical instruments, as necessary, for smoke evacuation. (as motivated by Falahee, ¶[0022]).
Regarding Claims 7 and 14, the combination of Burney/Roberson substantially discloses the claimed invention as shown above for Claim 1 or 8.
Burney/Roberson is silent whether a width of the suction head is larger than a width of the suction head connector in order to assist in capturing as much smoke and odors as possible that are being produced at a surgical site.
Falahee teaches wherein a width of the suction head is larger than a width of the suction head connector (Flared intake area of distal head 808, Fig 8 ¶[0022]) in order to assist in capturing as much smoke and odors as possible that are being produced at a surgical site (The flared intake area will assist with eliminating smoke rapidly, keeping the field of view clear (as motivated by Falahee, ¶[0023]). The flared intake area will have an increased area of effect and thus will evacuate more smoke and odors than a smaller sized intake area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction system of Burney/Roberson so that a width of the suction head is larger than a width of the suction head connector in order to assist in capturing as much smoke and odors as possible that are being produced at a surgical site as taught by Falahee. The flared intake area will assist with eliminating smoke rapidly, keeping the field of view clear (as motivated by Falahee, ¶[0023]).
Regarding Claim 18, the combination of Burney/Roberson substantially discloses the claimed invention as shown above for Claim 15.
Burney/Roberson is silent whether the suction device further comprises: attaching a suction head fastener to the suction head connector.
Falahee teaches attaching a suction head fastener (hook and loop backing 806, Fig 8 ¶[0022]) to the suction head connector so that the evacuator may be attached to any type of handheld or stationary retractors, and does not hamper the operative tools (as motivated by Falahee, ¶[0023)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the suction device of Burney/Roberson to include attaching a suction head fastener to the suction head connector as taught by Falahee so that the evacuator may be attached to any type of handheld or stationary retractors, and does not hamper the operative tools (as motivated by Falahee, ¶[0023]).
Regarding Claim 20, the combination of Burney/Roberson substantially discloses the claimed invention as shown above for Claim 15.
Burney/Roberson is silent whether a width of the suction head is larger than a width of the suction head connector in order to assist in capturing as much smoke and odors as possible that are being produced at a surgical site.
Falahee teaches wherein a width of the suction head is larger than a width of the suction head connector (Flared intake area of distal head 808, Fig 8 ¶[0022]) in order to assist in capturing as much smoke and odors as possible that are being produced at a surgical site. The flared intake area will assist with eliminating smoke rapidly, keeping the field of view clear (as motivated by Falahee, ¶[0023]). The flared intake area will have an increased area of effect and thus will evacuate more smoke and odors than a smaller sized intake area.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction system of Burney/Roberson so that a width of the suction head is larger than a width of the suction head connector in order to assist in capturing as much smoke and odors as possible that are being produced at a surgical site as taught by Falahee. The flared intake area will assist with eliminating smoke rapidly, keeping the field of view clear (as motivated by Falahee, ¶[0023]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEE FLYNN whose telephone number is (571)272-8255. The examiner can normally be reached Monday-Friday 7:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY L FLYNN/Examiner, Art Unit 3781                                                                                                                                                                                                        /JESSICA ARBLE/Primary Examiner, Art Unit 3781